Citation Nr: 1222096	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  12-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1960.  He passed away in November 2005.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has no legal entitlement to non-service-connected death pension benefits. 

2.  At the time of his death, the Veteran did not have a pending claim for VA benefits. 


CONCLUSIONS OF LAW

1.  The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2011). 

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In this case, VCAA notice is not required because the issues presented involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's Certificate of Service, and the appellant's claim and correspondence.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In fact, there is no additional evidence that could change the outcome of these claims.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claims.


Legal Analysis

Turning to death pension benefits, VA shall pay a pension to the surviving spouse of each veteran of a period of war who met the service requirements of 38 U.S.C.A. § 1521(j).  38 U.S.C.A. § 1541(a).  Improved death pension is a benefit payable by the VA to a veteran's surviving spouse because of the Veteran's non-service-connected death.  Basic entitlement exists if a veteran had qualifying wartime service as specified in 38 C.F.R. § 3.3(a)(3).  38 C.F.R. § 3.3(b)(4). 

In this case, the Veteran had active service after the designated period of the Korean War and before the designated period of the Vietnam War.  See 38 C.F.R. § 3.2.  In other words, he served exclusively during peacetime.  As a result, there is no legal or factual basis for allowance of a nonservice connected death pension.  Thus, the Board must deny the appeal.  38 U.S.C.A. § 1521(j). 

The Board acknowledges that the appellant's husband was a Veteran, and that by its nature his service potentially exposed him to great dangers and required him and the appellant to make sacrifices.  Nevertheless, the Board is not free to ignore or make exceptions to laws passed by Congress.  38 U.S.C.A. § 7104(c) (West 2002).  The law is very specific as to the criteria which governs nonservice connected death pension benefits.  

Turning to accrued benefits, upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

After review of the record, the Board finds that there was no pending claim at the time of the Veteran's death.  In fact, the appellant does not assert that there was such a claim.  Furthermore, applications for accrued benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(c).  The Veteran died in November 2005, and the appellant did not file a claim until July 2010.  Thus, the Board finds that the appellant is not entitled to accrued benefits.  

As the disposition of these claims is based on the law, and not the facts of the case, the claims must be denied based on a lack of entitlement under the law.  See Sabonis, supra. 


ORDER

Entitlement to death pension benefits is denied. 

Entitlement to accrued benefits is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


